General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of this case have been carefully reexamined in light of applicant’s response received 5/23/2022. It is the Examiner’s position that the rejection of record under 35 U.S.C. 112 has not been overcome by applicants’ amendment and is hereby set forth and made FINAL.
Reproductions
The reproductions are objected to and do not meet the requirements of 37 CFR § 1.1026 because:
Applicant has amended the reproductions to include “Fig” in the description of each view; in partial accordance with 37 CFR 1.84 (u). This is a standard for U.S. Patent Design Applications. Under the Hague Agreement, Applicants are required to comply with 37 CFR § 1.1026, Section 405. Based on this requirement the numbering should consist of two separate figures separated by a dot (e.g., 1.1) The label “Fig.” must not appear.
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). CORRECTION HERE IS REQUIRED.
Specification
The Examiner objects to the amended specification. The amended descriptions contain qualities and features that were not previously disclosed in the original papers or specification. disclosing these features and new descriptions constitute objectional new matter. The specification should be amended to read as: 
--1.1 is a top perspective view;
1.2. is a bottom perspective view;
1.3 is a top plan view; and
1.4 is a rear view.--
AND
--2.1 is a bottom perspective view;
2.2. is a top perspective view;
2.3 is a top plan view; and
2.4 is a rear view.--
Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.
Claim Refusal - 35 USC § 112
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite. The scope of the claim is unclear
In 1.2 the appearance of feature (a) is unclear and appears inconsistently shown with top view of 1.3. From the views it does not appear that the edges of the dressing are chamfered or beveled in any way. Considering the top perspective view, it suggests that only a single line or edge should be viewable; and the thickness of the dressing should not be seen.  Applicant may attempt to overcome this portion of the rejection by consistently showing all features throughout the reproductions.
In 1.3 the appearance of feature (b) is unclear. From the top view the Examiner would expect to see a single edge (line) of this feature. The double line annotated below suggest this edge is beveled or having some other appearance than the edge shown in 1.4. views 2.2 and 2.3 appear to have the same discrepancies. Applicant may attempt to overcome this portion of the rejection by consistently showing all features throughout the reproductions.
As noted in the previous rejection, the exact three dimensional appearance of feature (c) cannot be determined from the provided views. It is unclear if these features are recesses or slits, depressions or features having some other appearance. Applicant may attempt to overcome this portion of the rejection by reducing these features to broken lines to remove them from the claim.
All features must be corroborated throughout the views; and without the presence of multiple interpretations. 

    PNG
    media_image1.png
    515
    576
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    509
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    159
    415
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    471
    507
    media_image4.png
    Greyscale
 

	
    PNG
    media_image5.png
    419
    667
    media_image5.png
    Greyscale

Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915